In a negligence action to recover damages for personal and property injuries, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated February 11, 1971, "which denied their motion to amend and supplement their bill of particulars. Order reversed, -without costs, and motion granted on condition appellant Ruth Rickman submit to pretrial physical and oral examinations if respondent shall demand such examinations upon 10 days’ written notice. In our opinion, under all the circumstances herein, the exercise of a sound discretion and the interests of justice require that appellants be allowed to amend and supplement their bill of particulars upon the condition stated herein. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.